Citation Nr: 0403125	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-05 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of shell fragment wounds to the left lower 
extremity, including left knee impairment.

2.  Entitlement to a compensable rating for residual scarring 
as a result of multiple shell fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that in correspondence dated in March 1999 
and February 2001 the veteran raised service connection 
claims for additional left arm and feet disabilities (in 
essence, for orthopedic problems exclusive of his service-
connected residual scarring disability) and in August 2001 
for post-traumatic stress disorder.  As these matters have 
not been specifically addressed, they are referred to the RO 
for appropriate action.  In statements in support of the 
issues on appeal dated in October 2002 and January 2004 the 
veteran also requested entitlement to separate ratings for 
his service-connected disabilities.  The Board finds these 
matters are inextricably intertwined with the issues on 
appeal; therefore, they must be remanded for additional 
development.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
recent change in VA law.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case.  Although the RO issued claim 
development correspondence subsequent to the receipt of the 
veteran's claim in February 2001, a review of the record 
indicates he has not been sufficiently notified of the VCAA 
and how it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Therefore, the case must be remanded for 
appropriate development in accordance with the VCAA.

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran has requested entitlement to 
increased and separate ratings for the residuals of shell 
fragment wounds to the lower extremities.  The service 
medical evidence of record shows he was injured during combat 
in February 1971 with multiple fragment wounds to the left 
leg at which time he underwent arthrotomy and meniscectomy to 
the left knee.  A February 1972 VA examination revealed 
multiple scars to the left and right legs and feet.  X-rays 
showed metallic foreign bodies in the left lower extremity.  

The veteran is presently rated 30 percent under Diagnostic 
Codes 5257 and 5311 for the residuals of shell fragment 
wounds to the left knee and injuries to Muscle Group XI and 
0 percent for residual scarring and retained shell fragments 
to the soft tissues of the left foot, shoulder, side, and arm 
and to the right foot.  The Board notes, however, that VA 
examination in May 2001 identified muscles damaged by the 
veteran's wounds, including the tibialis anterior and 
extensor digitorum longus (which are rated under Diagnostic 
Code 5312) without information as to the extent of the muscle 
injuries to each specific muscle group.  Therefore, 
additional development is required prior to appellate review.

The Board also notes that the regulations for the evaluation 
of skin disabilities were revised effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  It is significant 
to note that the amended regulations include provisions which 
may warrant higher or separate rating under alternative skin 
disorder diagnostic codes.  The Board finds an additional VA 
examination is required to obtain information necessary for 
an adequate rating under these revised rating criteria.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations governing 
a claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the 
matters on appeal since October 2001.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The veteran should be scheduled for 
appropriate VA examinations for specific 
opinions as to (a) the identification and 
extent of injury to each muscle group 
involved in the February 1971 incident 
(to include any muscle injuries presently 
affected by retained metallic fragments), 
(b) the degree (slight, moderate, or 
severe) to which the present left knee 
disorder results in any recurrent 
subluxation or lateral instability, (C) 
the amount of any limitation of left knee 
motion (flexion and extension, including 
any additional impairment as a result of 
pain or functional loss), and (d) the 
identification, location, characteristics 
(to include any limitation of motion or 
function), and size (in square inches or 
square centimeters) of the affected areas 
of residual scarring.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinions given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
(including all evidence received 
subsequent to the March 2002 statement of 
the case).  The RO must consider all 
applicable laws and regulations 
(including 38 C.F.R. §§ 4.71a, 4.73, 
4.118, Diagnostic Codes 5257, 5260, 5261, 
5311, 5312, 7801, 7802, 7804, 7805, and 
Esteban v. Brown, 6 Vet. App. 259 (1995)) 
and must specifically adjudicate whether 
any separate ratings are warranted.  
Consideration of higher ratings for 
residual scarring should be under the old 
and new criteria for rating (as they 
apply).  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



